DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This Office Action is in response to the claims filed on 10/13/2021. 
3.	the instant application 17/500,162 is a Continuation of 15/939,186 abandonment sent 02/28/2022.
4.	The office action is made Non-Final.

Examiner Note
         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

7.	Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Klose et al (US 20150350321 A1) hereinafter as Klose.

8.	Regarding Claim 1. Klose teaches A computer-implemented method for using cloud-based storage configured between a master storage operation cell and one or more subordinate storage operation cells to exchange information, the method comprising: 
by a first subordinate storage operation cell comprising a first storage manager and a first media agent, using the first media agent to export first metadata from the first subordinate storage operation cell to a cloud-based storage component, wherein the first metadata was generated in the first subordinate storage operation cell 
(Fig 1C shows a first subordinate storage operation cell (element 102) managed by a first storage manager (element 104), using a first media agent (element 142), which is a component of the first subordinate storage operation cell (element 102) and the data agent (element 142) export metadata from the first subordinate storage operation cell, element 102 to a secondary storage cell (element 106), remote storage that can be implemented in the cloud see [0098], payload data and payload metadata is generally communicated between the data agents 142 and the media agents 144 (or otherwise between the client computing device(s) 102 and the secondary storage computing device(s) 106), e.g., at the direction of and under the management of the storage manager 140. See also [0053], [0123] and [0216],
[0018], “the centralized data center must be able to electronically retrieve metadata associated with the data protected by the mobile/remote storage operation cell, which ultimately may enable access to the protected data itself”
 [0021], “a repository storage manager (GRC) may instruct a remote storage manager (a first storage manager of the first subordinate storage operation cell), via an intermediary media agent (a first media agent), to report certain metadata to the repository, such as executed jobs metadata and job status.  Messages directed to the remote storage managers are received and queued by the intermediary media agent (a first media agent) during such times as communications to the remote are not possible. This offline messaging architecture may also be applied to clients of the repository cell that may be, like the remote storage manager, often and unpredictably out of communication with the repository storage manager”
[0053], “In some cases, storage devices are provided in a cloud (e.g., a private cloud or one operated by a third-party vendor).  A storage device in some cases comprises a disk array or portion thereof.”
[0084], “Secondary copies 116 are also in some embodiments stored on a secondary storage device 108 that is inaccessible to the applications 110 running on the client computing devices 102 (and/or hosted services).  Some secondary copies 116 may be "offline copies," in that they are not readily available (e.g., not mounted to tape or disk).”
[0123], The data agent 142 (a media agent from the one or more data storage cells “the client computing device 102 of Fig 1C”) may receive control information from the storage manager 140 (GRC), such as commands to transfer copies of data objects, metadata, and other payload data to the media agents 144 (resides in the secondary storage computing device 106 of Fig 1C, the storage devices of the target-side and/or source-side of an operation can be cloud-based storage devices as per [0177]
[0216], “For example, an audit policy may define "sensitive objects" as files or objects that contain particular keywords (e.g., "confidential," or "privileged") and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.).  An audit policy may further specify rules for handling sensitive objects.  As an example, an audit policy may require that a reviewer approve the transfer of any sensitive objects to a cloud storage site, and that if approval is denied for a particular sensitive object, the sensitive object should be transferred to a local primary storage device 104 instead. “); 

wherein the cloud-based storage component is communicatively coupled to the first subordinate storage operation cell and is also communicatively coupled to a master storage operation cell, 
(Fig 1C shows a secondary storage cell (element 106), which is a remote storage that can be implemented in the cloud See also [0053], [0123] and [0216], is communicatively coupled to the first subordinate storage operation cell (element 102) and is also communicatively coupled to a master storage operation cell (element 140),
[0053], “In some cases, storage devices are provided in a cloud (e.g., a private cloud or one operated by a third-party vendor).  A storage device in some cases comprises a disk array or portion thereof.”
[0123], the storage devices of the target-side and/or source-side of an operation can be cloud-based storage devices as per [0177]),

wherein the master storage operation cell lacks a network connection to the first subordinate storage operation cell
([0017], “Information management systems in general, and storage operation cells in particular, may be implemented on platforms that are geographically remote, mobile, and/or are lacking in reliable electronic communications... The mobile/remote storage operation cell may lack reliable and consistent electronic communications with centralized information management infrastructure for any number of reasons, e.g., unreliable communications environment, security concerns preventing direct access to a centralized data center, lack of specially trained administrators at the vehicle or at the remote site, etc. Yet, the mobile/remote storage operation cell, particularly because it may be vulnerable to total loss, needs to be properly managed and tracked, preferably from a centralized data center, but without compromising the centralized data center's security.”
[0318] recognizing that intermediary media agent 244 may lack an association with secondary storage devices for processing said ordinary information management jobs)), and 

wherein the master storage operation cell comprises a master storage manager that is distinct from the first storage manager and further comprises a second media agent
((Fig 1C shows a master storage manager (element 140, GRC), that is distinct from the first storage manager (element 102 of Fig 1C))); 

by the master storage operation cell, using the second media agent to import the first metadata from the cloud-based storage component into the master storage operation cell
(Fig 1C shows the storage manager 140 (The master storage manager) and a second media agent (element 156), 
[0021], “a repository storage manager (GRC) may instruct a remote storage manager (a first storage manager of the first subordinate storage operation cell), via an intermediary media agent (a first media agent), to report certain metadata to the repository, such as executed jobs metadata and job status.  Messages directed to the remote storage managers are received and queued by the intermediary media agent (a first media agent) during such times as communications to the remote are not possible. This offline messaging architecture may also be applied to clients of the repository cell that may be, like the remote storage manager, often and unpredictably out of communication with the repository storage manager”
[0053], “In some cases, storage devices are provided in a cloud (e.g., a private cloud or one operated by a third-party vendor).  A storage device in some cases comprises a disk array or portion thereof.”
[0123], The data agent 142 (a media agent from the one or more data storage cells “the client computing device 102 of Fig 1C”) may receive control information from the storage manager 140 (GRC), such as commands to transfer copies of data objects, metadata, and other payload data to the media agents 144 (resides in the secondary storage computing device 106 of Fig 1C, the storage devices of the target-side and/or source-side of an operation can be cloud-based storage devices as per [0177]
[0216], “For example, an audit policy may define "sensitive objects" as files or objects that contain particular keywords (e.g., "confidential," or "privileged") and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.).  An audit policy may further specify rules for handling sensitive objects.  As an example, an audit policy may require that a reviewer approve the transfer of any sensitive objects to a cloud storage site, and that if approval is denied for a particular sensitive object, the sensitive object should be transferred to a local primary storage device 104 instead. “),

wherein the second media agent is distinct from the first media agent and lacks a network connection to the first media agent of the first subordinate storage operation cell
(Fig 1C shows the second media agent (element 154/156) is distinct from the first media agent (element 142) and lacks a network connection to the first media agent (element 142) component of the first subordinate storage operation cell (element 102); 
[0017], “Information management systems in general, and storage operation cells in particular, may be implemented on platforms that are geographically remote, mobile, and/or are lacking in reliable electronic communications... The mobile/remote storage operation cell may lack reliable and consistent electronic communications with centralized information management infrastructure for any number of reasons, e.g., unreliable communications environment, security concerns preventing direct access to a centralized data center, lack of specially trained administrators at the vehicle or at the remote site, etc. Yet, the mobile/remote storage operation cell, particularly because it may be vulnerable to total loss, needs to be properly managed and tracked, preferably from a centralized data center, but without compromising the centralized data center's security.”
[0318] recognizing that intermediary media agent 244 may lack an association with secondary storage devices for processing said ordinary information management jobs)); 

by the master storage operation cell, providing a user interface that enables viewing of the first metadata as imported into the master storage operation cell
(See [0117] “Via the user interface 158, users may optionally issue instructions to the components in the information management system 100 regarding performance of storage and recovery operations.  For example, a user may modify a schedule concerning the number of pending secondary copy operations. A user may employ the GUI to view (Browse) the status of pending storage operations or to monitor the status of certain components in the information management system 100” in view of [0018] “storage operation cell that may be managed and tracked from a centralized data center even when network connectivity is inconsistent, unreliable, largely absent, and/or unpredictable. Moreover, the centralized data center must be able to electronically retrieve metadata associated with the data protected by the mobile/remote storage operation cell, which ultimately may enable access to the protected data itself.”
Therefore, the centralized data center (GRC) may browse/manage and track operations performed by the storage operation cell based on the retrieved metadata associated with the storage operation cell even if the storage operation cell has been compromised)); and
 
wherein each of the first storage manager, the first media agent, the master storage manager, and the second media agent execute on a respective computing device comprising one or more hardware processors and computer memory (Fig 1C, [0018]).  

9.	Regarding claim 2, Klose teaches the invention as claimed in claim 1 above and further teaches wherein the master storage operation cell lacks network connectivity to the first media agent, which is a component of the first subordinate storage operation cell, and wherein the first subordinate storage operation cell lacks network connectivity to the second media agent, which is a component of the master storage operation cell ([0017], [0318]).    

10.	Regarding claim 3, Klose teaches the invention as claimed in claim 1 above and further teaches wherein the cloud-based storage component is configured as a data storage library for the first subordinate storage operation cell ([0053]).  

11.	Regarding claim 4, Klose teaches the invention as claimed in claim 1 above and further teaches wherein the first metadata is associated with a data storage operation at the first subordinate storage operation cell (Fig 1C).    

12.	Regarding claim 5, Klose teaches the invention as claimed in claim 1 above and further teaches wherein the master storage operation cell imports the first metadata from the cloud-based storage component into the master storage operation cell based on an indication, received at the master storage operation cell, that the first subordinate storage operation cell is not operational ([0017], [0318]).      

13.	Regarding claim 6, Klose teaches the invention as claimed in claim 1 above and further teaches by the first subordinate storage operation cell, using the first media agent to export a first copy of data from the first subordinate storage operation cell to the cloud-based storage component, wherein the first copy of data was generated in the first subordinate storage operation cell; by the master storage operation cell, using the second media agent to import the first copy of data from the cloud-based storage component into the master storage operation cell; by the master storage operation cell, which further comprises a data agent, using the second media agent and the data agent to restore the first copy of data at the master storage operation cell (Fig 1C).     

14.	Regarding claim 7, Klose teaches the invention as claimed in claim 6 above and further teaches wherein the first metadata is associated with the first copy of data; and further comprising: by at least one of: the second media agent and the data agent, using the first metadata as imported into the master storage operation cell to restore the first copy of data at the master storage operation cell ([0021], [0076], [0080], [0113], [0121], [0128], [0139]).  
  
15.	Regarding claim 8, Klose teaches the invention as claimed in claim 1 above and further teaches wherein the first media agent exports the first metadata according to an export schedule configured at the first subordinate storage operation cell ([0002], [0069], [0111], [0116], [0214]- [0215], information management policy (scheduling)).   

16.	Regarding claim 9, Klose teaches the invention as claimed in claim 1 above and further teaches wherein the first subordinate storage operation cell registers with the master storage operation cell before the first media agent exports the first metadata to the cloud-based storage component ([0215], “the installation script may register the client computing device 102 with the storage manager 140, which in turn applies the default configuration to the new client computing device 102.”).    

17.	Regarding claim 10, Klose teaches the invention as claimed in claim 1 above and further teaches 83by the master storage operation cell, using the second media agent to export second metadata to the cloud-based storage component from the master storage operation cell; and by the first subordinate storage operation cell, using the first media agent to import the second metadata into the first subordinate storage operation cell from the cloud-based storage component (Fig 1C).    

18.	Regarding Claim 11. Klose teaches a computer-implemented method for using cloud-based storage interposed between a master storage operation cell and one or more subordinate storage operation cells to exchange information, the method comprising: 
by a first subordinate storage operation cell managed comprising a first storage manager and a first media agent, using the first media agent to export first metadata and a copy of data from the first subordinate storage operation cell to a cloud-based storage component
(Fig 1C shows a first subordinate storage operation cell (element 102) managed by a first storage manager (element 104), using a first media agent (element 142), which is a component of the first subordinate storage operation cell (element 102) and the data agent (element 142) export metadata from the first subordinate storage operation cell, element 102 to a secondary storage cell (element 106), remote storage that can be implemented in the cloud see [0098], payload data and payload metadata is generally communicated between the data agents 142 and the media agents 144 (or otherwise between the client computing device(s) 102 and the secondary storage computing device(s) 106), e.g., at the direction of and under the management of the storage manager 140. See also [0053], [0123] and [0216],
[0018], “the centralized data center must be able to electronically retrieve metadata associated with the data protected by the mobile/remote storage operation cell, which ultimately may enable access to the protected data itself”
 [0021], “a repository storage manager (GRC) may instruct a remote storage manager (a first storage manager of the first subordinate storage operation cell), via an intermediary media agent (a first media agent), to report certain metadata to the repository, such as executed jobs metadata and job status.  Messages directed to the remote storage managers are received and queued by the intermediary media agent (a first media agent) during such times as communications to the remote are not possible. This offline messaging architecture may also be applied to clients of the repository cell that may be, like the remote storage manager, often and unpredictably out of communication with the repository storage manager”
[0053], “In some cases, storage devices are provided in a cloud (e.g., a private cloud or one operated by a third-party vendor).  A storage device in some cases comprises a disk array or portion thereof.”
[0084], “Secondary copies 116 are also in some embodiments stored on a secondary storage device 108 that is inaccessible to the applications 110 running on the client computing devices 102 (and/or hosted services).  Some secondary copies 116 may be "offline copies," in that they are not readily available (e.g., not mounted to tape or disk).”
[0123], The data agent 142 (a media agent from the one or more data storage cells “the client computing device 102 of Fig 1C”) may receive control information from the storage manager 140 (GRC), such as commands to transfer copies of data objects, metadata, and other payload data to the media agents 144 (resides in the secondary storage computing device 106 of Fig 1C, the storage devices of the target-side and/or source-side of an operation can be cloud-based storage devices as per [0177]
[0216], “For example, an audit policy may define "sensitive objects" as files or objects that contain particular keywords (e.g., "confidential," or "privileged") and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.).  An audit policy may further specify rules for handling sensitive objects.  As an example, an audit policy may require that a reviewer approve the transfer of any sensitive objects to a cloud storage site, and that if approval is denied for a particular sensitive object, the sensitive object should be transferred to a local primary storage device 104 instead. “); 
 
wherein the first metadata and the copy of data were generated in the first subordinate storage operation cell (Fig 1C); 
wherein the cloud-based storage component is interposed between the first subordinate storage operation cell and a master storage operation cell (Fig 1C), and 
wherein the master storage operation cell lacks a network connection to the first subordinate storage operation cell
([0017], “Information management systems in general, and storage operation cells in particular, may be implemented on platforms that are geographically remote, mobile, and/or are lacking in reliable electronic communications... The mobile/remote storage operation cell may lack reliable and consistent electronic communications with centralized information management infrastructure for any number of reasons, e.g., unreliable communications environment, security concerns preventing direct access to a centralized data center, lack of specially trained administrators at the vehicle or at the remote site, etc. Yet, the mobile/remote storage operation cell, particularly because it may be vulnerable to total loss, needs to be properly managed and tracked, preferably from a centralized data center, but without compromising the centralized data center's security.”
[0318] recognizing that intermediary media agent 244 may lack an association with secondary storage devices for processing said ordinary information management jobs)), and

wherein the master storage operation cell comprises a master storage manager that is distinct from the first storage manager and further comprises a second media agent that is distinct from the first media agent
((Fig 1C shows a master storage manager (element 140, GRC), that is distinct from the first storage manager (element 102 of Fig 1C))); 
 
by the master storage operation cell, using the second media agent to import the first metadata and the first copy of data from the cloud-based storage component into the master storage operation cell
(Fig 1C shows the storage manager 140 (The master storage manager) and a second media agent (element 156), 
[0021], “a repository storage manager (GRC) may instruct a remote storage manager (a first storage manager of the first subordinate storage operation cell), via an intermediary media agent (a first media agent), to report certain metadata to the repository, such as executed jobs metadata and job status.  Messages directed to the remote storage managers are received and queued by the intermediary media agent (a first media agent) during such times as communications to the remote are not possible. This offline messaging architecture may also be applied to clients of the repository cell that may be, like the remote storage manager, often and unpredictably out of communication with the repository storage manager”
[0053], “In some cases, storage devices are provided in a cloud (e.g., a private cloud or one operated by a third-party vendor).  A storage device in some cases comprises a disk array or portion thereof.”
[0123], The data agent 142 (a media agent from the one or more data storage cells “the client computing device 102 of Fig 1C”) may receive control information from the storage manager 140 (GRC), such as commands to transfer copies of data objects, metadata, and other payload data to the media agents 144 (resides in the secondary storage computing device 106 of Fig 1C, the storage devices of the target-side and/or source-side of an operation can be cloud-based storage devices as per [0177]
[0216], “For example, an audit policy may define "sensitive objects" as files or objects that contain particular keywords (e.g., "confidential," or "privileged") and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.).  An audit policy may further specify rules for handling sensitive objects.  As an example, an audit policy may require that a reviewer approve the transfer of any sensitive objects to a cloud storage site, and that if approval is denied for a particular sensitive object, the sensitive object should be transferred to a local primary storage device 104 instead. “) 

wherein the second media agent lacks a network connection to the first media agent of the first subordinate storage operation cell
(Fig 1C shows the second media agent (element 154/156) is distinct from the first media agent (element 142) and lacks a network connection to the first media agent (element 142) component of the first subordinate storage operation cell (element 102); 
[0017], “Information management systems in general, and storage operation cells in particular, may be implemented on platforms that are geographically remote, mobile, and/or are lacking in reliable electronic communications... The mobile/remote storage operation cell may lack reliable and consistent electronic communications with centralized information management infrastructure for any number of reasons, e.g., unreliable communications environment, security concerns preventing direct access to a centralized data center, lack of specially trained administrators at the vehicle or at the remote site, etc. Yet, the mobile/remote storage operation cell, particularly because it may be vulnerable to total loss, needs to be properly managed and tracked, preferably from a centralized data center, but without compromising the centralized data center's security.”
[0318] recognizing that intermediary media agent 244 may lack an association with secondary storage devices for processing said ordinary information management jobs));  

by the master storage operation cell, using the second media agent to restore the first copy of data at the master storage operation cell ([0021], [0076], [0080], [0113], [0121], [0128], [0139]); and 
84wherein each of the first storage manager, the first media agent, the master storage manager, and the second media agent executes on a respective computing device comprising one or more hardware processors and computer memory (Fig 1C, [0018]).    

19.	Regarding claim 12, Klose teaches the invention as claimed in claim 11 above and further teaches by the master storage operation cell, providing a user interface that enables viewing of one or more of: the first metadata and the copy of data as imported into and restored at the master storage operation cell ((See [0117] “Via the user interface 158, users may optionally issue instructions to the components in the information management system 100 regarding performance of storage and recovery operations.  For example, a user may modify a schedule concerning the number of pending secondary copy operations. A user may employ the GUI to view (Browse) the status of pending storage operations or to monitor the status of certain components in the information management system 100” in view of [0018] “storage operation cell that may be managed and tracked from a centralized data center even when network connectivity is inconsistent, unreliable, largely absent, and/or unpredictable. Moreover, the centralized data center must be able to electronically retrieve metadata associated with the data protected by the mobile/remote storage operation cell, which ultimately may enable access to the protected data itself. “Therefore, the centralized data center (GRC) may browse/manage and track operations performed by the storage operation cell based on the retrieved metadata associated with the storage operation cell even if the storage operation cell has been compromised))). 
 
20.	Regarding claim 13, Klose teaches the invention as claimed in claim 11 above and further teaches wherein the master storage operation cell lacks network connectivity to the first media agent of the first subordinate storage operation cell, and wherein the first subordinate storage operation cell lacks network connectivity to the second media agent of the master storage operation cell (([0017], “Information management systems in general, and storage operation cells in particular, may be implemented on platforms that are geographically remote, mobile, and/or are lacking in reliable electronic communications... The mobile/remote storage operation cell may lack reliable and consistent electronic communications with centralized information management infrastructure for any number of reasons, e.g., unreliable communications environment, security concerns preventing direct access to a centralized data center, lack of specially trained administrators at the vehicle or at the remote site, etc. Yet, the mobile/remote storage operation cell, particularly because it may be vulnerable to total loss, needs to be properly managed and tracked, preferably from a centralized data center, but without compromising the centralized data center's security.” [0318] recognizing that intermediary media agent 244 may lack an association with secondary storage devices for processing said ordinary information management jobs))).  

21.	Regarding claim 14, Klose teaches the invention as claimed in claim 11 above and further teaches wherein the cloud-based storage component is configured as a data storage library for the first subordinate storage operation cell ([0053]).  

22.	Regarding claim 15, Klose teaches the invention as claimed in claim 11 above and further teaches wherein the first metadata is associated with a data storage operation at the first subordinate storage operation cell (Fig 1C).      

23.	Regarding claim 16, Klose teaches the invention as claimed in claim 11 above and further teaches by the master storage operation cell, which further comprises a data agent, using the second media agent and the data agent to restore the first copy of data at the master storage operation cell ([0021], [0076], [0080], [0113], [0121], [0128], [0139]).    

24.	Regarding claim 17, Klose teaches the invention as claimed in claim 16 above and further teaches wherein the first metadata is associated with the first copy of data; and further comprising: by at least one of: the second media agent and the data agent, using the first metadata as imported into the master storage operation cell to restore the first copy of data at the master storage operation cell ([0021], [0076], [0080], [0113], [0121], [0128], [0139]).   
 
25.	Regarding claim 18, Klose teaches the invention as claimed in claim 11 above and further teaches wherein the master storage operation cell imports the first metadata from the cloud-based storage component into the master storage operation cell based on an indication, received at the master storage operation cell, that the first subordinate storage operation cell is not operational ([0017], [0318]).        

26.	Regarding claim 19, Klose teaches the invention as claimed in claim 11 above and further teaches wherein the first media agent exports the first metadata according to an export schedule configured at the first subordinate storage operation cell ([0002], [0069], [0111], [0116], [0214]- [0215], information management policy (scheduling)).    

27.	Regarding claim 20, Klose teaches the invention as claimed in claim 11 above and further teaches wherein the first subordinate storage operation cell registers with the master storage operation cell before the first media agent exports the first metadata to the cloud-based storage component ([0215], “the installation script may register the client computing device 102 with the storage manager 140, which in turn applies the default configuration to the new client computing device 102.”).    
CONCLUSION
28. 	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Dwarampudiet al (US 20120084262 A1)
Moyer (US 20140380014 A1) Fig 1 & 2, [0071]- [0072]
Kavuri et al (US 20110010518 A1)
Gokhale et al (US 7975061 B1)
Prehlad et al (US 20100332401 A1), [0072], [0152], [0163], [0166], [0168]- [0169], [0192], [0194]- [0196], [0201], [0204], [0211], [02017], [0253], [0272], [0323]- [0324].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169